Citation Nr: 0739526	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  02-17 685	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in November 2004.  In 
August 2005, the Board denied the issues on appeal.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2007 
decision, the Court vacated and remanded the Boards August 
2005 decision.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1952 to November 1954.

2.	In December 2007, the Board was notified by the RO that 
the appellant died in November 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


